Case 1:17-cv-00289-JMS-MJD Document 283 Filed 01/02/20 Page 1 of 1 PageID #: 3533




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 MICHAEL RAY STAFFORD, et al.                           )
                                                        )
                                Plaintiffs,             )
                                                        )
                           v.                           )   No. 1:17-cv-00289-JMS-MJD
                                                        )
 ROBERT E. CARTER, JR., et al.                          )
                                                        )
                                Defendants.             )

                                              FINAL JUDGMENT

         The Court now enters FINAL JUDGMENT and dismisses this action WITHOUT

  PREJUDICE, subject to reinstatement by plaintiffs or class members pursuant to the terms of the

  parties’ private settlement agreement.




          Date: 1/2/2020




  Laura Briggs, Clerk of Court

  By: __________________
      Deputy Clerk



  Distribution:

  Electronically-Registered Counsel




                                                    1
